Citation Nr: 1637638	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for fracture of distal radius left wrist, with resection, status post (s/p) open reduction internal fixation with bone graft.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 2003 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2008 rating decision issued by the Regional Office (RO) in Los Angeles, California. In that decision, the RO granted a temporary 100 percent rating for treatment requiring convalescence from October 17, 2007, to December 1, 2007, and continued the assigned 10 percent rating thereafter. 

In April 2014, the Board remanded the matter for additional development and adjudication. As will be discussed further below, there has been substantial compliance with the Remand directives, and the matter has been properly returned to the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issues of service connection for depression, to include as secondary to the Veteran's service-connected left wrist disability, and service connection for a left forearm disability, to include as secondary to the Veteran's service-connected left wrist disability, were raised by in a correspondence dated December 2010, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).


FINDING OF FACT

For the entire period on appeal, the fracture of distal radius left wrist, with resection, status post (s/p) open reduction internal fixation with bone graft, is manifested by pain, pain on motion, weakness, and limitation of motion of at worst 34 degrees on dorsiflexion and 40 degrees on palmar flexion; but ankylosis, dorsiflexion less than 15 degrees, or palmar flexion limited in line with the forearm are not shown.

CONCLUSION OF LAW

For the entire period on appeal, the criteria for a disability rating greater than 10 percent for fracture of distal radius left wrist, with resection, status post (s/p) open reduction internal fixation with bone graft, claimed as left wrist disability, have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence. 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015). Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in March 2007 and October 2007, prior to the initial adjudication of the claim in April 2008. The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence. The notice letters also informed the Veteran how disability ratings and effective dates are assigned. Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

VA satisfied its duty to assist the Veteran in the development of her claim. First, VA satisfied its duty to seek, and assist in the procurement of, relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to provide the Veteran with an examination when required. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in October 2005, March 2007, April 2008, and July 2012. 
Additionally, in April 2014, the Board remanded the matter to provide the Veteran with a complete VA examination of the Veteran's left forearm, wrist, and hand. As noted in the Board's April 2014 Remand, the purpose of affording the Veteran an examination of her left forearm and hand, in addition to her left wrist, was to obtain a comprehensive picture of the Veteran's symptoms, including whether her injury may more appropriately be rated under diagnostic codes associated with the forearm and/or hand. The Veteran received notice in May 2014 of the scheduled examination, and the address has proven to be valid. See February 2015 correspondence in reply. However, the Veteran failed to report to the scheduled VA examination. 
The Veteran has not provided any reason or explanation for her failure to report. When a Veteran, without good cause, fails to report for an examination scheduled in conjunction with the claim for increase, the claim for increase shall be denied. See 38 C.F.R. § 3.655 (b) (2015). As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). However, given the extent of evidence of record, a denial as of a matter of law is not deemed warranted and the Board will adjudicate the claim for increase based on the evidence of record as it is currently developed.
Therefore as VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159.

II. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in April 2014.

The Board's Remand instructed the RO to: (1) obtain all treatment records related to her left wrist after her October 2007 surgery, (2) afford the Veteran a complete examination of her left forearm, wrist, and hand, and (3) readjudicate the claim on appeal and provide the Veteran and his representative with a supplemental statement of the case (SSOC) if the benefit sought on appeal remains denied.

Accordingly, updated VA treatment records have been added to the claims file, to include VA treatment records from Long Beach VAMC from January 2006 to March 2014, and from Loma Linda VAMC from November 2004 to June 2014.

Moreover, following the April 2014 Remand, the Veteran was scheduled for a VA examination. As the Board's April 2014 Remand explains, the purpose of affording the Veteran an examination of her left forearm and hand, in addition to her left wrist, was to obtain a comprehensive picture of the Veteran's symptoms, including whether her injury may more appropriately be rated under diagnostic codes associated with the forearm and/or hand. However, as explained above, the Veteran failed to report to the scheduled examination. The Board notes that the Veteran was provided with sufficient notice in May 2014, and the Board further notes that the Veteran has not provided any explanation for her failure to report. As noted above, the Board will adjudicate the claim for increase based on the evidence of record. Therefore, the Board finds that substantial compliance of the April 2014 Remand directives.

Thus, based on the notice letters, the VA examination, and the SSOC, the Board finds that there has been substantial compliance with its prior Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Increased rating

The Veteran contends that the current rating assigned to her left (dominant) wrist disability does not accurately depict the severity of her disability. 

In evaluating the severity of a certain disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1. VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show. The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran's service-connected left wrist disability is currently evaluated as 10 percent disabling for the entire appeal period under 38 C.F.R. § 4.71a, DC 5212 (wrist, limitation of motion). The Veteran contends that this rating does not accurately depict the severity of her disability. 

Under DC 5215, a maximum 10 percent disability rating is warranted for dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm. Under 38 C.F.R. § 4.71, Plate I, normal range of motion of the wrist on palmar flexion is to 80 degrees and normal dorsiflexion is to 70 degrees. 

The Board notes that there is no evidence indicating ankylosis of the left wrist during the entire appeal period. Because ankylosis of the left wrist is not shown, DC 5214 (pertaining to ankylosis of the wrist) does not apply. See July 2012 VA examination. Further, because there is no x-ray evidence of arthritis of the left wrist during the appeal period, DCs 5010 and 5003 do not apply. Moreover, because there is no ankylosis of the elbow, DC 5205 is not applicable. See April 2008 VA examination. The Board has considered the applicability of other diagnostic codes in the schedule and, given the evidence of record, concludes that no other codes apply. 

For the entire appeal period, the Veteran's left wrist disability is manifested by pain, pain on motion, weakness, and limitation of motion of the left wrist of at worse 34 degrees on dorsiflexion and 40 degrees on palmar flexion, when considering pain on motion. See March 2007 VA examination, April 2008 VA examination, July 2012 VA examination, January 2007 VA treatment record. 

Specifically, January 2007 VA treatment record indicates range of motion of the Veteran's left wrist to measure dorsiflexion of 34 degrees and palmar flexion of 45 degrees. The Veteran reported pain, maintained full composite grip, and reported being able to use the hand for light activities, but noted that weakness interferes with endurance for activities, such as writing. The complete treatment records, to include records dated from November 2004 to June 2016, do not indicate ankylosis, or any additional or worsening limitations of motion.

The March 2007 VA examination report notes pain of the "squeezing" and "burning" nature, to include aches, sharpness, and cramping. The Veteran reported that her condition does not cause incapacitation. She has not had any prosthetic implants of the joint. Her functional impairment includes decreased strength and movement of the left wrist, with limitations in listing or holding heavy objects. The Veteran's dorsiflexion measured 60 degrees for the left wrist, and 70 degrees for the right wrist. The Veteran's palmar flexion measured 70 degrees for the left wrist, and 80 degrees for the right wrist. The examiner reported that the joint function is limited by pain, fatigue, weakness, and lack of endurance after repetitive use, but that the Veteran's "incoordination" is not limited as a result of repetitive use. Specific range of motion testing after repetitive use was not reported by the examiner.

Moreover, the April 2008 VA examination report also reports pain with aching, sharpness, and cramping, in the Veteran's left wrist. The Veteran indicated additional wrist surgery in October 2007, but does not have any prosthetic implants to the joint. She additionally reported the following symptoms: weakness, stiffness, swelling, giving way, locking, lack of endurance, and fatigability, with all symptoms occurring occasionally. However, the Veteran reported that the pain is constant. The examiner reported range of motion of the right and left elbow joints as flexion of 145 degrees, extension of 0 degrees, supination of 85 degrees, and pronation of 80 degrees, with joint function of the left and right elbow not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. However, ankylosis was not reported.

The April 2008 VA examination also reported range of motion of the wrist joints, with dorsiflexion of the left wrist measuring 50 degrees, and of the right wrist measuring 70 degrees. Palmar flexion of the left wrist measured 40 degrees, and of the right wrist measured 80 degrees. However, this examiner found that the left and right joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. Again, no ankylosis was reported. The functional limitation was noted to be mild on the Veteran's daily activities, with decreased range of motion.

The most recent VA examination, dated July 2012, indicates a diagnosis of old healed fracture, radius with resection distal end of ulna, s/p open reduction with internal fixation and bone graft of the left wrist, and strain of the left wrist. The Veteran reported flare-ups with constant pain on the left wrist. The Veteran further reported being unable to lift objects over 5 pounds using her left hand. 

Range of motion testing indicates initial measurements as the following: right wrist palmar of 80 degrees or greater, with no evidence of painful motion; right wrist dorsiflexion of 80 degrees or greater, with no evidence of painful motion; left wrist palmar flexion of 80 degrees or greater, with evidence of painful motion beginning at 70 degrees or greater; and left wrist dorsiflexion of 70 degrees or greater, with evidence of painful motion beginning at 70 degrees or greater. Repetitive use range of motion testing produced the following results: right wrist palmar flexion ending at 80 degrees or greater, and dorsiflexion ending at 70 degrees or greater; and left wrist palmar flexion ending at 80 degrees or greater, and dorsiflexion ending at 70 degrees or greater. Therefore, the examiner concluded that the Veteran does not have additional limitation in range of motion of the wrist following repetitive-use testing. The examiner found 5 out of 5 strength in muscle testing but reported localized tenderness or pain on palpation of joints/soft tissue of the left wrist. No ankylosis was found, and x-rays were produced and did not indicate degenerative or traumatic arthritis of the left wrist.

The examiner found there to be functional loss/ impairment due to her left wrist disability, with there being pain on movement. The examiner reported that the wrist condition impacts the Veteran's ability to work as a receptionist at a salon because she is unable to lift any heavy objects and has to ask for help to carry their inventory, or help clean the equipment. 

There was no additional limitation due to the Deluca factors, including due to flare-ups of pain, pain on motion, weakness, fatigability, stiffness, or incoordination. Concerning repetitive motion, although the March 2007 VA examiner noted additional limitation after repetitive use, the April 2008 and July 2012 VA examinations actually reported range of motion testing both on initial and repetitive use, and determined that the Veteran does not have additional limitations after repetitive motion. Therefore, the objectively measured functional impairment of the left wrist's motion, to include the impact of the DeLuca factors, does not nearly approximate dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, which is the level required for a compensable evaluation under DC 5215. 

However, a compensable rating under 38 C.F.R. § 4.59 may be assigned when there is evidence of painful motion and when there is loss of motion that is noncompensable. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (a musculoskeletal disability must be rated based on the overall functional loss caused by factors under 38 C.F.R. §§ 4.40 and 4.45, to include pain and pain on movement). Because there is limitation of motion, including due to pain on motion, the criteria for a 10 percent rating have been met for the Veteran's left wrist disability, and the assigned 10 percent rating is confirmed. 

Again, the Board has considered the applicability of other diagnostic codes in the schedule and, given the evidence of record, concludes that no other codes apply. Therefore, the rating of 10 percent fully contemplates the Veteran's left wrist disability picture and symptoms and a rating higher than 10 percent is not warranted.

IV. Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's left wrist disability. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's left wrist disability is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 5212, specifically provides for disability ratings based on a combination of history and clinical findings. In this case, the Veteran's left wrist disability is manifested by pain and aching, with flexion to 34 degrees and extension to 40 degrees. The left wrist disability has not been manifested by ankylosis of the elbow or wrist. 

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria. The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, the problems reported by the Veteran are contemplated by the criteria discussed above, including the effect on her daily life. Although the Veteran contends additional limitations to her left arm, the Veteran's contentions are outweighed by the lack of evidence of such. Therefore, in the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

Finally, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447  (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record. The Board finds, however, that a claim for a TDIU has not been raised in this case. Although the Veteran has asserted functional impact or impairments at work, to include difficulty carrying inventory, the evidence does not show that the Veteran's left wrist disability renders her unemployable and the Veteran has not raised the issue of TDIU or asserted unemployability. Such problems reported by the Veteran are contemplated by the criteria discussed above, including the effect on her daily life. Therefore, the Board finds that the issue of a TDIU by reason of service-connected disability is not reasonably raised in this matter.

ORDER

Entitlement to a rating in excess of 10 percent for fracture of distal radius left wrist, with resection, status post (s/p) open reduction internal fixation with bone graft, is denied.

____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


